          Case 5:20-cv-00939-C Document 26 Filed 03/23/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE

                        WESTERN DISTRICT OF OKLAHOMA


LISA FERLAINO and JAMES                      )
FERLAINO,                                    )
                                             )
                     Plaintiffs,             )
                                             )
vs.                                          )        No. CIV-20-939-C
                                             )
CROSSLAND CONSTRUCTION                       )
COMPANY, INC., and JOHN DOE,                 )
                                             )
                      Defendants             )
                                             )
COMPSOURCE MUTUAL                            )
INSURANCE CO.,                               )
                                             )
                     Intervenor.             )

                       MEMORANDUM OPINION AND ORDER

       Intervenor Compsource Mutual Insurance Co. has filed a Motion to file an Amended

Intervention Complaint. The Time for response has passed and no party has responded to

the Motion. Accordingly, pursuant to LCvR 7.1(g), the Motion may be deemed confessed.

The Court has reviewed the Amended Complaint and the arguments raised by Intervenor

in support and finds the request is well supported.

       Accordingly, the Amended Motion for Intervention by Compsource Mutual

Insurance Company (Dkt. No. 25) is GRANTED. The Amended Complaint shall be filed

within 5 days of the date of this Order.
         Case 5:20-cv-00939-C Document 26 Filed 03/23/21 Page 2 of 2




IT IS SO ORDERED this th day of March, 2021.




                                       2
